DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Response to Final Office Action filed on February 14, 2021 is acknowledged. 
All of the previously made objections and rejections have been withdrawn in view of Applicant’s amendments to the claims in the Response filed February 14, 2021.

Allowable Subject Matter
The following claims are allowed: 1-10, 13-19 and 21-22.
The claim set has been amended to cancel claim 12. Claims 1-10, 13-19 and 21-22 have 
been determined to be allowable in the Final Office Action mailed January 22, 2021, which also articulated the reasons for allowance. 

Conclusion
Claims 1-10, 13-19 and 21-22 are allowed. Claims 11-12 and 20 are canceled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637